Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6, 8, and 10-17 of U.S. Patent No. 10912612 hereafter known as Pat ‘612. Although the claims at issue are not identical, they are not patentably distinct from each other because Pat ‘612 anticipates the limitations as outlined below. 

Regarding claim 2:
A medical device [see claim 1 of Pat ‘612… “A medical device”] comprising:
a beam fiber [see claim 1 of Pat ‘612… “a beam fiber”]; and
a beam disperser located at a distal end of the beam fiber, through which beam energy is dispersed [see claim 1 of Pat ‘612… “a beam disperser located at a distal end of the beam fiber through which beam energy is dispersed”], 
wherein the beam disperser comprises a surface arranged around a longitudinal axis of the beam fiber and angled relative to the longitudinal axis [see claim 1 of Pat ‘612… “wherein the beam disperser comprises a surface arranged around a longitudinal axis of the beam fiber and angled relative to the longitudinal axis”], 
wherein the surface comprises a plurality of substantially planar faces arranged around the longitudinal axis of the beam fiber [see claim 1 of Pat ‘612… “wherein the surface comprises a plurality of substantially planar faces arranged around the longitudinal axis of the beam fiber”], 
wherein the beam energy is dispersed from each of the planar faces at an angle relative to the longitudinal axis that is between 15 and 75 degrees [see claim 1 of Pat ‘612… “wherein the beam energy is dispersed from each of the planar faces at an angle relative to the longitudinal axis that is between 15 and 75 degrees”].

Regarding claim 3: 
wherein the surface defines an apex at a distal-most end of the beam disperser [see claim 1 of Pat ‘612… “wherein the surface comprises a plurality of substantially planar faces arranged around the longitudinal axis of the beam fiber and defines an apex at a distal-most end of the beam disperser”]

Regarding claim 4:
further comprising a hand piece [see claim 1 of Pat ‘612 “a hand piece”] and an introducer extending from the hand piece, wherein the beam fiber is partially located inside the introducer [see claim 1 of Pat ‘612… “an introducer extending from the hand piece, wherein the beam fiber is partially located inside the introducer”]

Regarding claim 5, further comprising a first user control that is operable to move the introducer relative to the hand piece [see claim 1 of Pat ‘612… “a first user control that is operable to move the introducer relative to the hand piece”]

Regarding claims 6-7, see claims 11-12 of Pat ‘612.

Regarding claim 8, a second user control that is operable to move the beam fiber into and out of the introducer relative to the hand piece [see claim 1 of Pat ‘612… “a second user control that is operable to move the beam fiber into and out of the introducer relative to the hand piece”]

Regarding claim 9, see claim 13 of Pat ‘612.
Regarding claim 10, see claim 2 of Pat ‘612.
Regarding claim 11, see claim 3 of Pat ‘612.
Regarding claim 12, see claim 6 of Pat ‘612.
Regarding claim 13, see claim 8 of Pat ‘612.
Regarding claim 14, see claim 10 of Pat ‘612.

Regarding claim 15:
A medical device [see claim 14 of Pat ‘612… “A medical device”] comprising:
a beam fiber [see claim 14 of Pat ‘612… “a beam fiber”];
a beam disperser located at a distal end of the beam fiber, through which beam energy is dispersed [see claim 14 of Pat ‘612… “a beam disperser located at a distal end of the beam fiber through which beam energy is dispersed”], 
wherein the beam disperser comprises a surface arranged around a longitudinal axis of the beam fiber and angled relative to the longitudinal axis [see claim 14 of Pat ‘612… “wherein the beam disperser comprises a surface arranged around a longitudinal axis of the beam fiber and angled relative to the longitudinal axis”], and 
wherein the surface comprises a plurality of substantially planar faces arranged around the longitudinal axis of the beam fiber and defines an apex at a distal-most end of the beam disperser [see claim 14 of Pat ‘612… “wherein the surface comprises a plurality of substantially planar faces arranged around the longitudinal axis of the beam fiber and defines an apex at a distal-most end of the beam disperser”]; and
a cap member disposed at the apex of the beam disperser and configured to prevent beam energy from being dispensed through the apex along the longitudinal axis [see claim 14 of Pat ‘612… “a cap member disposed at the apex of the beam disperser and configured to minimize or prevent beam energy from being dispensed through the apex along the longitudinal axis”].

Regarding claim 16, a hand piece [see claim 14 of Pat ‘612… “a hand piece”] and an introducer extending from the hand piece, wherein the beam fiber is partially located inside the introducer [see claim 14 of Pat ‘612… “an introducer extending from the hand piece, wherein the beam fiber is partially located inside the introducer”]

Regarding claim 17, further comprising a first user control that is operable to move the introducer relative to the hand piece [see claim 14 of Pat ‘612… “a first user control that is operable to move the introducer relative to the hand piece”].

Regarding claims 18-19, see claims 15-16 of Pat ‘612.

Regarding claim 20, further comprising a second user control that is operable to move the beam fiber into and out of the introducer relative to the hand piece [see claim 14 of Pat ‘612… “a second user control that is operable to move the beam fiber into and out of the introducer relative to the hand piece”]

Regarding claim 21, see claim 17 of Pat ‘612.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2-4 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rizoiu et al (US 20120135368) hereafter known as Rizoiu.

Independent claim:
Regarding claim 2:
Rizoiu discloses:
A medical device [see Figs. 1 and 6B and para 3… “The present invention relates generally to medical devices and, more particularly, to fiber optic tips for delivering electromagnetic radiation”] comprising:
a beam fiber [see Fig. 1 element 51a or 51 (both are understood to be used to describe the same element) and para 37… “the fiber tip 51.”]; and
a beam disperser located at a distal end of the beam fiber [see Fig. 1 element 136, Fig. 10 and para 45… “The output end 136 of the fiber tip 51” and see labelled figure below the rejection to this claim], through which beam energy is dispersed [see arrows extending out from the labelled beam disperser in labelled figures below rejection to this claim], 
wherein the beam disperser comprises a surface arranged around a longitudinal axis of the beam fiber and angled relative to the longitudinal axis [see labelled figures below rejection], 
wherein the surface comprises a plurality of faces arranged around the longitudinal axis of the beam fiber [see labelled figures below rejection to this claim and para 90… “While the depiction of, for example, FIGS. 10, 12A and 12B shows two sides 301 and 303, either of these sides may be formed to comprise similar or substantially different shapes, and, furthermore, additional sides may be formed, as well.”], 
wherein the beam energy is dispersed from each of the faces at an angle relative to the longitudinal axis that is between 15 and 75 degrees [see Fig. 10 element 289 and para 53… “The side-firing output end in the depiction generates a pattern having a ring pattern 289” Side firing indicates light is emitting through the sides (i.e. dispersed from each of the claimed faces) and a ring pattern of light is a dispersal of light across 0-360 degrees (which is inclusive of dispersing light at an angle of 15-75 degrees for both faces) relative to the longitudinal axis].
However, Rizoiu is silent as to the details of the cited surface of cited embodiment and thus, fails to disclose the claimed plurality of faces as being “substantially planar” as claimed.
In other embodiments, Rizoiu discloses that the elements identified as faces may be substantially planar [see para 61… “In FIGS. 12A and 12B, a plurality (e.g., two) members 301 and 303 are formed (e.g., beveled) on a side-firing output end of a shaped fiber optic tip. The members in typical implementations comprise sides, such as sides (e.g., planar surfaces) 301 and 303”] and that Rizoiu includes combining features of different embodiments [see para 103… “Multiple variations and modification to the disclosed embodiments will occur, to the extent not mutually exclusive, to those skilled in the art upon consideration of the foregoing description. Additionally, other combinations, omissions, substitutions and modifications will be apparent to the skilled artisan in view of the disclosure herein.”].
Since Rizoiu is silent as to the exact structure of the surfaces and another embodiment discloses using surfaces that are substantially planar, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Rizoiu to make the faces be substantially planar since this is a subcombination of combinations of embodiments described by Rizoiu.


    PNG
    media_image1.png
    801
    524
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    746
    517
    media_image2.png
    Greyscale



Regarding claim 3, Fig. 10 element 287 of Rizoiu shows an apex as claimed. 

Regarding claim 4, further comprising a hand piece [see Fig. 1 and 6A-6B element 10 and para 37… “the rotating handpiece 10”] and an introducer [see Fig. 2 element 14 which is at least an introducer], wherein the beam fiber is partially located inside the introducer [see Fig. 2 which shows element 14 positioned as claimed and para 41 of Rizoiu… ““the fiber tip fluid output device 14 comprises a generally cylindrical body having an outer surface, a proximal end, a distal end, and a lumen extending between the proximal end and the distal end. The lumen is sized and shaped to accommodate the fiber tip 51a therethrough so that the fiber tip 51a extends through the lumen from the proximal end to the distal end of the generally cylindrical body.” Para 41 and Fig. 2 discloses element 51a (i.e. the beam fiber) as being positioned within element 14 (i.e. an introducer) and the element 14 extending from element 10 (i.e. the handpiece) as claimed].


Regarding claim 10, para 38 of Rizoiu [see “electromagnetic radiation can be supplied at wavelengths from about 0.4 micron to about 11 microns, and in typical embodiments from about 0.4 micron to about 3 microns,”] discloses the beam energy as being capable of emitting wavelengths of 400 nm-3000 nm which includes infrared light (780-3000 nm is at least infrared).

Regarding claim 11, see labelled Fig. 11 below rejection to this claim and para 20 [“FIG. 11 shows calculation considerations pertaining to determination of a cone angle of a fiber optic end”] describe a cone angle between opposite surfaces (i.e. planar faces), thereby reciting claim 11. 


    PNG
    media_image3.png
    434
    890
    media_image3.png
    Greyscale



Regarding claim 12
Rizoiu disclosed the invention substantially as claimed including all the limitations of claims 2 and at least two planar faces with [see Fig. 10 and rejection to claim 2 above].
Additionally, Rizoiu discloses two sides (i.e. faces) and that additionally faces and shapes besides that of the beam disperser shown in Fig. 10 are envision to be included [see para 90… “FIGS. 10, 12A and 12B shows two sides 301 and 303, either of these sides may be formed to comprise similar or substantially different shapes, and, furthermore, additional sides may be formed, as well.”].
However, Rizoiu only discloses two faces and thus, does not disclose the beam disperser has 5 faces with a pentagonal shape as claimed.
It would be obvious to one having ordinary skill in the art at the time the invention was filed to modify Rizoiu by including an additional three faces because Rizoiu explicitly discloses including additional faces and this modification is a mere duplication of parts and absent unpredictable results has been deemed by the courts to be a matter of choice [In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)].
It would be obvious to one having ordinary skill in the art at the time the invention was filed to further modify Rizoiu by shaping the five faces in a pentagonal shape because this modification is a mere change in shape and absent unpredictable results has been deemed by the courts to be a matter of choice [In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)].

Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rizoiu as applied to claims 2 and 4 above, and further in view of Smith et al (US 20060184162) hereafter known as Smith in view of Neuberger et al (US 20110160713) hereafter known as Neuberger.
Rizoiu discloses all the limitations of claims 2 and 4 as outlined in the rejection above.
However, Rizoiu fails to disclose “a first user control that is operable to move the introducer relative to the hand piece” as recited by claim 5 or “wherein the first user control is operable to move the introducer in a proximal direction and a distal direction relative to the hand piece.” as recited by claim 6.
Smith discloses an introducer extending from a handpiece with an optical fiber inside [see element 16 in fig 2 which is to a stem (i.e. an introducer) relative to element 22 (optical light fiber) and the handpiece (element 10)]. Smith additionally discloses an adjusting means in the form of a slide button [see para 84… “In this embodiment, adjusting means 40 comprises a slide button, as known to those skilled in the art.”] for advancing and retracting introducer relative to the handpiece (which is at least a first user control) [see para 37… “The proximal optical fiber 13, distal optical fiber 20 and/or stem 16 can be operably coupled to the handpiece 10, for example, via an adjusting means 40, as shown in FIGS. 12 and 13.”  Also see para 13 in particular… “The distal end of the distal optical fiber can then move relative to an open aperture of the cannula, such that it can extend beyond the cannula aperture.”] in the analogous art of fiber-optic surgical systems [see para 2… “Wide-angle objective lenses for such microscope systems exist, but they require a wider illumination field than that provided by the cone of illumination of a typical prior-art fiber-optic illuminator probe.”].
Neuberger discloses that increasing an optical fiber’s degrees of freedom increases precision and improves the effect on tissues being treated by the optical fiber treatment device [see abstract… “Optical fiber's steerability, twistability and rotation lead to a more precise and improved effect on tissues.” Please note that steerability, twistability and rotation imply degrees of motion.], thereby showing a distinct advantage in providing an optical fiber with as much freedom of motion as possible in the analogous field of laser surgery [see para 2… “Field of the Invention The present invention relates to laser systems for medical treatments and in particular”] 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Rizoiu by including an a slide button  that moves the introducer together with the optical fiber in a proximal and distal direction relative to the handle (this is a first controller) similarly to that disclosed by Smith  because absent unexpected results this will allow for additional motion of the optical fiber (which is moved together with the introducer) because as taught by Neuberger additional degrees of movement of an optical fiber increases the optical fiber’s precision and treatment effect in optical fiber surgery. 

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rizoiu in view of Smith in view of Neuberger as applied to claims 2 and 4-6 above, and further in view of Knowlton et al (US 6350276) hereafter known as Knowlton.
Rizoiu in view of Smith in view of Neuberger discloses the invention substantially as claimed including all the limitations of claims 2 and 4-6. 
However, Rizoiu in view of Smith in view of Neuberger fails to disclose “wherein the first user control is further operable to move the introducer in a lateral direction relative to the hand piece”
Knowlton discloses an introducer surrounding an optical fiber that is configured to be deflected laterally at the distal end [see Fig. 2A and Col. 4 lines 14-25 and 35-43… “Introducer 10 may have one or more lumens 13' that extend the full length of the introducer or only a portion thereof These lumens may be used as paths for the delivery of fluids and gases, as well as providing channels for cables, catheters, guide wires, pull wires, insulated wires, optical fibers…” and “Deflection mechanism 11' can be used to deflect the distal end 10" of introducer 10 including template 12 by an angle 10'" relative to a lateral axis 10"" of introducer 10.”] in the analogous art of laser surgery [see Col. 1 lines 15-20… “This invention relates to an apparatus for modifying skin surfaces and underlying tissue and more particularly to an apparatus for modifying skin surfaces and underlying tissue via the delivery of energy and fluid.”].
Neuberger discloses that increasing an optical fiber’s degrees of freedom increases precision and improves the effect on tissues being treated by the optical fiber treatment device [see abstract… “Optical fiber's steerability, twistability and rotation lead to a more precise and improved effect on tissues.” Please note that steerability, twistability and rotation imply degrees of motion.], thereby showing a distinct advantage in providing an optical fiber with as much freedom of motion as possible in the analogous field of laser surgery [see para 2… “Field of the Invention The present invention relates to laser systems for medical treatments and in particular”].
It would have been obvious to one having ordinary skill in the art to modify Rizoiu in view of Smith in view of Neuberger to include a lateral deflection control that deflects the tip of the introducer laterally relative to the handpiece similarly to that described by Knowlton because absent unexpected results as taught by Neuberger additional degrees of movement of an optical fiber increases the optical fiber’s precision and treatment effect in optical fiber surgery.

Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rizoiu in view of Smith in view of Neuberger as applied to claims 2 and 4-5 above, and further in view of Pesach et al (US 20060122583) hereafter known as Pesach.
Rizoiu in view of Smith in view of Neuberger discloses the invention substantially as claimed including all the limitations of claims 2 and 4-5 as outlined above.
However, Rizoiu in view of Smith in view of Neuberger fails to disclose “a second user control that is operable to move the beam fiber into and out of the introducer relative to the hand piece” as recited by claim 8 or “wherein the second user control is operable to rotate at least one of the beam fiber or the beam disperser relative to the introducer about the longitudinal axis of the beam fiber” as recited by claim 9.
Pesach discloses a controller (element 30) which translates an optical fiber within a surrounding catheter [see para 80… “Controller 30 optionally moves output end 39 of optic fiber 38 by translating optic fiber within catheter 32”] in the analogous art of surgery utilizing optical energy [see para 4… “Various forms of energy, such as for example electrical, RF and optical energy”].
As discussed previously, Neuberger discloses that increasing an optical fiber’s degrees of freedom increases precision and improves the effect on tissues being treated by the optical fiber treatment device [see abstract… “Optical fiber's steerability, twistability and rotation lead to a more precise and improved effect on tissues.” Please note that steerability, twistability and rotation implies degrees of motion.], thereby showing a distinct advantage in providing an optical fiber with as much freedom of motion as possible in the analogous field of laser surgery [see para 2… “Field of the Invention The present invention relates to laser systems for medical treatments and in particular”].
 Additionally, Neuberger discloses a rotatable connector at the proximal end of an optical fiber device to rotate the optical fiber [see para 26.. “The disclosed device is an optical fiber set with an asymmetric distal end configuration, comprising a bent tip fiber with a fused sleeve as an integral part of it placed at the fiber's distal (output) end and with a rotatable connector at the proximal (input) side.”] for the purpose of increased precision and improved effect on tissues [see abstract… “Optical fiber's steerability, twistability and rotation lead to a more precise and improved effect on tissues.” Please note that steerability, twistability and rotation implies degrees of motion.] in the analogous field of laser surgery [see para 2… “Field of the Invention The present invention relates to laser systems for medical treatments and in particular”].
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Rizoiu in view of Smith in view of Neuberger to include a controller that translates the optical fiber relative to the introducer (i.e. part of a second user control) similarly to that disclosed by Pesach because, absent unexpected results, it will allow for additional motion of the optical fiber because as taught by Neuberger additional degrees of movement of an optical fiber increases the optical fiber’s precision and treatment effect in optical fiber surgery.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to further modify Rizoiu in view of Smith in view of Neuberger in view of Pesach by including a rotation device (i.e. part of a second user control) to rotate the optical fiber similarly to that disclose by Neuberger to further increase precision and treatment effect of the optical fiber.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rizoiu in view of Martin et al (US 20130178738) hereafter known as Martin.
Rizoiu discloses the invention substantially as claimed including all the limitations of claim 2.
However, Rizoiu doesn’t disclose a balloon as claimed.
Martin discloses using a balloon with a surgical system for the purpose of positioning a treatment source inside a body cavity [in particular see para 25 of Martin “the distal end of the ablation device 12 is inserted into the cavity 14” and “internal balloon, which is used to expand the electrode carrier 40 and cause it to be positioned into contact with the tissue on the inner surface 14a of the cavity 14”] in the analogous art of energy ablation systems applied to the body [see para 1… “The present invention generally relates to systems and methods for tissue ablation in a body cavity”]
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Rizoiu by including a balloon device similar to that disclosed by Martin for the purpose of positioning Rizoiu’s laser device.



Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rizoiu as applied to claim 2 above, and further in view of Hanley et al (US 20090287200) hereafter known as Hanley. 
Rizoiu discloses the invention substantially as claimed including all the limitations of claim 2 and an apex at a distal most end of the beam disperser [see Fig. 10 element 287 of Rizoiu which is an apex as claimed].
However, Rizoiu fails to disclose the medical device comprises “a cap member disposed at an apex of the beam disperser and configured to minimize or prevent beam energy from being dispensed through the apex along the longitudinal axis”.
Hanley discloses a cap member made of opaque material (i.e. material that will “minimize or prevent beam energy from being dispensed”) [see Fig. 3B element 190 and see para 39… “a high-profile protective cap or outer member 190 that is made of an optically-opaque material”] disposed on an apex of a beam dispersal [see Fig. 3B element 176 and para 39… “the capillary 176”. Element 176 is a beam disperser and as shown in Fig. 3B the entirety of element 176 is surrounded by the cap. This includes the apex of element 176 (identified as the most distal part of element 176 relative to element 170 shown in Fig. 3B)]. Hanley further discloses the cap member as including a transmissive portion [see Fig. 3B element 186] on a lateral side of the beam dispersal through which light [see Fig. 3B element B] is emitted [see Fig. 3B and para 39… “A window or transmissive portion 186 on the outer member 190 may be defined through which the laser energy B can be transmitted during a surgical procedure”] for the purpose of protecting the beam disperser [see para 39… “The capillary 176 can be disposed within a high-profile protective cap or outer member 190” and see abstract… “An outer member or cap can be used to protect the capillary when being inserted through a catheter or endoscope.”] in the analogous art of surgical devices that use optical fibers [see para 3… “Laser-based surgical procedures using side-firing optical fibers can provide a medical practitioner with more control when applying laser energy to the appropriate treatment area.”].
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to further modify Rizoiu by placing an opaque cap member over the entire beam disperser including the apex of the beam disperser with only transmissive portions over the Rizoiu’s substantially planar surfaces (i.e. a cap member disposed at the apex of the beam disperser and configured to prevent beam energy from being dispensed through the apex along the longitudinal axis) similarly to that of Hanley as this will help protect the beam disperser.



Claim(s) 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rizoiu in view of Hanley.

Independent claim:
Regarding claim 15:
Rizoiu discloses:
A medical device [see Fig. 1 and Fig. 6B and para 3… “The present invention relates generally to medical devices and, more particularly, to fiber optic tips for delivering electromagnetic radiation”] comprising:
a beam fiber [see Fig. 1 element 51a or 51 (both are used to describe the same element) and para 37… “fiber tip 51.”];
a beam disperser located at a distal end of the beam fiber [see Fig. 1 element 136, Fig. 10 and para 45… “The output end 136 of the fiber tip 51” and see labelled figures below the rejection to this claim], through which beam energy is dispersed [see arrows extending out from the labelled beam disperser in labelled figures below rejection to this claim], 
wherein the beam disperser comprises a surface arranged around a longitudinal axis of the beam fiber and angled relative to the longitudinal axis [see labelled figures below rejection], and wherein the surface comprises a plurality of faces arranged around the longitudinal axis of the beam fiber [see labelled figures below rejection to this claim and para 90… “While the depiction of, for example, FIGS. 10, 12A and 12B shows two sides 301 and 303, either of these sides may be formed to comprise similar or substantially different shapes, and, furthermore, additional sides may be formed, as well.”] and defines an apex at a distal-most end of the beam disperser [see Fig. 10 element 287 of Rizoiu which is an apex as claimed].
However, Rizoiu is silent as to the details of the cited surface of cited embodiment and thus, fails to disclose the claimed plurality of faces as being “substantially planar” as claimed. Also, Rizoiu fails to disclose “a cap member disposed at the apex of the beam disperser and configured to prevent beam energy from being dispensed through the apex along the longitudinal axis”.
In other embodiments, Rizoiu discloses that the elements identified as faces may be substantially planar [see para 61… “In FIGS. 12A and 12B, a plurality (e.g., two) members 301 and 303 are formed (e.g., beveled) on a side-firing output end of a shaped fiber optic tip. The members in typical implementations comprise sides, such as sides (e.g., planar surfaces) 301 and 303”] and that Rizoiu includes combining features of different embodiments [see para 103… “Multiple variations and modification to the disclosed embodiments will occur, to the extent not mutually exclusive, to those skilled in the art upon consideration of the foregoing description. Additionally, other combinations, omissions, substitutions and modifications will be apparent to the skilled artisan in view of the disclosure herein.”].
Hanley discloses a cap member made of opaque material (i.e. material that will “minimize or prevent beam energy from being dispensed”) [see Fig. 3B element 190 and see para 39… “a high-profile protective cap or outer member 190 that is made of an optically-opaque material”] disposed on an apex of a beam dispersal [see Fig. 3B element 176 and para 39… “the capillary 176”. Element 176 is a beam disperser and as shown in Fig. 3B the entirety of element 176 is surrounded by the cap. This includes the apex of element 176 (identified as the most distal part of element 176 relative to element 170 shown in Fig. 3B)]. Hanley further discloses the cap member as including a transmissive portion [see Fig. 3B element 186] on a lateral side of the beam dispersal through which light [see Fig. 3B element B] is emitted [see Fig. 3B and para 39… “A window or transmissive portion 186 on the outer member 190 may be defined through which the laser energy B can be transmitted during a surgical procedure”] for the purpose of protecting the beam disperser [see para 39… “The capillary 176 can be disposed within a high-profile protective cap or outer member 190” and see abstract… “An outer member or cap can be used to protect the capillary when being inserted through a catheter or endoscope.”] in the analogous art of surgical devices that use optical fibers [see para 3… “Laser-based surgical procedures using side-firing optical fibers can provide a medical practitioner with more control when applying laser energy to the appropriate treatment area.”].
Since Rizoiu is silent as to the exact structure of the surfaces and another embodiment discloses using surfaces that are substantially planar, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Rizoiu to make the faces be substantially planar since this is a subcombination of combinations of embodiments described by Rizoiu.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to further modify Rizoiu by placing an opaque cap member over the entire beam disperser including the apex of the beam disperser with only transmissive portions over the Rizoiu’s substantially planar surfaces (i.e. a cap member disposed at the apex of the beam disperser and configured to prevent beam energy from being dispensed through the apex along the longitudinal axis) similarly to that of Hanley as this will help protect the beam disperser.


    PNG
    media_image4.png
    916
    634
    media_image4.png
    Greyscale




    PNG
    media_image1.png
    801
    524
    media_image1.png
    Greyscale


Regarding claim 16, further comprising a hand piece [see Fig. 1 and 6A-6B element 10 and para 37… “the rotating handpiece 10” of Rizoiu] and an introducer [see Fig. 2 element 14 of Rizoiu which is at least an introducer] extending from the hand piece, wherein the beam fiber is partially located inside the introducer [see Fig. 2 element 14 positioned as claimed and para 41 of Rizoiu… ““the fiber tip fluid output device 14 comprises a generally cylindrical body having an outer surface, a proximal end, a distal end, and a lumen extending between the proximal end and the distal end. The lumen is sized and shaped to accommodate the fiber tip 51a therethrough so that the fiber tip 51a extends through the lumen from the proximal end to the distal end of the generally cylindrical body.” Para 41 and Fig. 2 discloses element 51a (i.e. the beam fiber) as being positioned within element 14 (i.e. an introducer) and the element 14 extending from element 10 (i.e. the handpiece) as claimed].

Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rizoiu in view of Hanley as applied to claims 15-16 above, and further in view of Smith in view of Neuberger.
Rizoiu in view of Hanley discloses all the limitations of claim 15-16 as outlined above.
However, Rizoiu in view of Hanley fails to disclose “a first user control that is operable to move the introducer relative to the hand piece” as recited by claim 17 or “wherein the first user control is operable to move the introducer in a proximal direction and a distal direction relative to the hand piece.” as recited by claim 18
Smith discloses an introducer extending from a handpiece with an optical fiber inside [see element 16 in fig 2 which is to a stem (i.e. an introducer) relative to element 22 (optical light fiber) and the handpiece (element 10)]. Smith additionally discloses an adjusting means in the form of a slide button [see para 84… “In this embodiment, adjusting means 40 comprises a slide button, as known to those skilled in the art.”] for advancing and retracting introducer relative to the handpiece (which is at least a first user control) [see para 37… “The proximal optical fiber 13, distal optical fiber 20 and/or stem 16 can be operably coupled to the handpiece 10, for example, via an adjusting means 40, as shown in FIGS. 12 and 13.”  Also see para 13 in particular… “The distal end of the distal optical fiber can then move relative to an open aperture of the cannula, such that it can extend beyond the cannula aperture.”] in the analogous art of fiber-optic surgical systems [see para 2… “Wide-angle objective lenses for such microscope systems exist, but they require a wider illumination field than that provided by the cone of illumination of a typical prior-art fiber-optic illuminator probe.”].
Neuberger discloses that increasing an optical fiber’s degrees of freedom increases precision and improves the effect on tissues being treated by the optical fiber treatment device [see abstract… “Optical fiber's steerability, twistability and rotation lead to a more precise and improved effect on tissues.” Please note that steerability, twistability and rotation imply degrees of motion.], thereby showing a distinct advantage in providing an optical fiber with as much freedom of motion as possible in the analogous field of laser surgery [see para 2… “Field of the Invention The present invention relates to laser systems for medical treatments and in particular”].
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Rizoiu in view of Hanley by including an a slide button  that moves the introducer together with the optical fiber in a proximal and distal direction relative to the handle (this is a first controller) similarly to that disclosed by Smith  because absent unexpected results this will allow for additional motion of the optical fiber (which is moved together with the introducer) because as taught by Neuberger additional degrees of movement of an optical fiber increases the optical fiber’s precision and treatment effect in optical fiber surgery. 



Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rizoiu in view of Hanley in view of Smith in view of Neuberger as applied to claims 15-18 above, and further in view of Knowlton.
Rizoiu in view of Hanley in view of Smith in view of Neuberger discloses the invention substantially as claimed including all the limitations of claims 15-18. 
However, Rizoiu in view of Hanley in view of Smith in view of Neuberger fails to disclose “wherein the first user control is further operable to move the introducer in a lateral direction relative to the hand piece”.
Knowlton discloses an introducer surrounding an optical fiber that is configured to be deflected laterally at the distal end [see Fig. 2A and Col. 4 lines 14-25 and 35-43… “Introducer 10 may have one or more lumens 13' that extend the full length of the introducer or only a portion thereof These lumens may be used as paths for the delivery of fluids and gases, as well as providing channels for cables, catheters, guide wires, pull wires, insulated wires, optical fibers…” and “Deflection mechanism 11' can be used to deflect the distal end 10" of introducer 10 including template 12 by an angle 10'" relative to a lateral axis 10"" of introducer 10.”] in the analogous art of laser surgery [see Col. 1 lines 15-20… “This invention relates to an apparatus for modifying skin surfaces and underlying tissue and more particularly to an apparatus for modifying skin surfaces and underlying tissue via the delivery of energy and fluid.”].
Neuberger discloses that increasing an optical fiber’s degrees of freedom increases precision and improves the effect on tissues being treated by the optical fiber treatment device [see abstract… “Optical fiber's steerability, twistability and rotation lead to a more precise and improved effect on tissues.” Please note that steerability, twistability and rotation implies degrees of motion.], thereby showing a distinct advantage in providing an optical fiber with as much freedom of motion as possible in the analogous field of laser surgery [see para 2… “Field of the Invention The present invention relates to laser systems for medical treatments and in particular”].
It would have been obvious to one having ordinary skill in the art to modify Rizoiu in view of Hanley in view of Smith in view of Neuberger to include a lateral deflection control that deflects the tip of the introducer laterally similarly to that described by Knowlton because absent unexpected results as taught by Neuberger additional degrees of movement of an optical fiber increases the optical fiber’s precision and treatment effect in optical fiber surgery.

Claim(s) 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rizoiu in view of Hanley in view of Smith in view of Neuberger claims 15-17 above, and further in view of Pesach.
Rizoiu in view of Hanley in view of Smith in view of Neuberger discloses the invention substantially as claimed including all the limitations of claims 15-17 as outlined above.
However, Rizoiu in view of Hanley in view of Smith in view of Neuberger in view of Knowlton fails to disclose “a second user control that is operable to move the beam fiber into and out of the introducer relative to the hand piece” as recited by claim 20 or “the second user control is operable to rotate at least one of the beam fiber or the beam disperser relative to the introducer about the longitudinal axis of the beam fiber” as recited by claim 21.
Pesach discloses a controller (element 30) which translates an optical fiber within a surrounding catheter [see para 80… “Controller 30 optionally moves output end 39 of optic fiber 38 by translating optic fiber within catheter 32”] in the analogous art of surgery utilizing optical energy [see para 4… “Various forms of energy, such as for example electrical, RF and optical energy”].
As discussed previously, Neuberger discloses that increasing an optical fiber’s degrees of freedom increases precision and improves the effect on tissues being treated by the optical fiber treatment device [see abstract… “Optical fiber's steerability, twistability and rotation lead to a more precise and improved effect on tissues.” Please note that steerability, twistability and rotation imply degrees of motion.], thereby showing a distinct advantage in providing an optical fiber with as much freedom of motion as possible in the analogous field of laser surgery [see para 2… “Field of the Invention The present invention relates to laser systems for medical treatments and in particular”].  
Additionally, Neuberger discloses a rotatable connector at the proximal end of an optical fiber device to rotate the optical fiber [see para 26… “The disclosed device is an optical fiber set with an asymmetric distal end configuration, comprising a bent tip fiber with a fused sleeve as an integral part of it placed at the fiber's distal (output) end and with a rotatable connector at the proximal (input) side.”] for the purpose of increased precision and improved effect on tissues [see abstract… “Optical fiber's steerability, twistability and rotation lead to a more precise and improved effect on tissues.” Please note that steerability, twistability and rotation imply degrees of motion.] in the analogous field of laser surgery [see para 2… “Field of the Invention The present invention relates to laser systems for medical treatments and in particular”].
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Rizoiu in view of Hanley in view of Smith in view of Neuberger to include a controller that translates the optical fiber relative to the introducer (i.e. part of a second user control) similarly to that disclosed by Pesach because, absent unexpected results, it will allow for additional motion of the optical fiber because as taught by Neuberger additional degrees of movement of an optical fiber increases the optical fiber’s precision and treatment effect in optical fiber surgery.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to further modify Rizoiu in view of Hanley in view of Smith in view of Neuberger in view of Pesach by including a rotation device (i.e. part of a second control) to rotate the optical fiber similarly to that disclose by Neuberger to further increase precision and treatment effect of the optical fiber.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIAN X LUKJAN whose telephone number is (571)270-7305. The examiner can normally be reached Monday - Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





SEBASTIAN X LUKJAN
/SXL/Examiner, Art Unit 3792 


/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792